Citation Nr: 0010145	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-12 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's substantive appeal following the 
statement of the case issued on November 22, 1995, was 
timely.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from August 1968 to August 
1970.

This appeal arises from a decision in October 1996 by the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  The veteran, in the course of prosecuting 
this claim, requested in August 1998 that a hearing before a 
Member of the Board of Veterans' Appeals (Board) be conducted 
in the New York, New York RO.  There is no evidence that this 
hearing was scheduled or that the veteran's request has been 
withdrawn.  It must be assumed that he still desires a 
hearing before a Board member sitting at the VARO in New 
York, New York.

Accordingly, the claim must be REMANDED for the following 
action:

The RO should contact the veteran and 
schedule him for a Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



